In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                              NO. 09-14-00374-CR
                           ____________________


                       ROBERT BERTRAND, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                    On Appeal from the 356th District Court
                           Hardin County, Texas
                           Trial Cause No. 22526
________________________________________________________________________

                          MEMORANDUM OPINION

      Robert Bertrand (Bertrand) was indicted for unauthorized use of a vehicle.

See Tex. Penal Code Ann. § 31.07 (West 2011). He pleaded guilty to the offense,

and the trial court assessed his punishment at confinement for one year. After a

hearing on credit for time served, the court credited Bertrand with fifty days. In a

single appellate issue, Bertrand argues that the trial court erred in its computation

of credit for time served. We affirm.

                                          1
                             FACTUAL BACKGROUND

      On March 8, 2013, Bertrand was arrested for the offense of unauthorized use

of a vehicle. On March 9, 2013, he posted bail and he was released from custody.

Bertrand was then indicted on December 19, 2013, and a capias for his arrest was

issued on December 20, 2013. The return of service on the capias shows Bertrand

was arrested on December 23, 2013, but it was only partially completed, leaving

blank the section stating “( ) taking his/her bond, which is herewith returned, ( )

placing him in County Jail of _______ County, Texas[.]”

      The State filed an application for bench warrant on June 5, 2014, which

indicated that Bertrand was believed to be confined in the William G. McConnell

Unit in Beeville. The Hardin County Sheriff’s Department retrieved Bertrand from

Beeville. Bertrand was then transported to the Hardin County jail on June 19,

2014. Bertrand remained in the Hardin County jail for fifty days, until his

sentencing hearing on August 7, 2014.

      Bertrand entered a plea of “guilty” to the charge of unauthorized use of a

vehicle. Under the terms of his plea agreement, Bertrand waived his right of appeal

except as to the issue of credit for time served. The court accepted the plea

agreement and sentenced Bertrand to one year in state jail. The court then heard




                                         2
arguments and testimony concerning how much credit Bertrand should receive for

time served.

      Captain David Burrous (Burrous) with the Hardin County Sheriff’s

Department testified that Bertrand was arrested in Hardin County on October 26,

2013, for public intoxication and for a Harris County charge. Bertrand was

released from Hardin County on November 4, 2013, and turned over to the Harris

County authorities. On December 24, 2013, Bertrand was then released from the

Harris County authorities and turned over to Jefferson County and subsequently to

the Texas Department of Criminal Justice on the Jefferson County charges until

June 19, 2014, when the Hardin County Sheriff’s Department took him into

custody. Burrous testified that Hardin County did not have a “hold on [Bertrand]”

at any time. Burrous agreed that Bertrand’s original bond rolled over, and Burrous

explained that there was no need to put a hold on Bertrand because “he was out on

a bond with a bonding company in good standing with [Hardin C]ounty.”

      Bertrand’s attorney argued that he should receive credit for time served from

the date of his indictment by Hardin County in December 2013 because Bertrand

was already incarcerated at that time and the Hardin County District Attorney

knew he was already incarcerated. The court gave Bertrand credit for fifty days

served. Bertrand timely filed his notice of appeal.

                                          3
                                   ISSUE ON APPEAL

      In a single issue, Bertrand argues he should have been credited for time he

served from December 23, 2013, until August 7, 2014, for a total of 227 days,

rather than the fifty days credited by the trial court. The State argues that the

appropriate procedure for Bertrand to obtain the pre-sentence jail-time credit he

seeks is to present the issue to the trial court by way of a nunc pro tunc motion and,

if the trial court fails to respond, to seek mandamus relief in the court of appeals.

Accordingly, the State has filed a motion to dismiss this appeal for want of

jurisdiction. In the alternative, the State argues that Bertrand is not entitled to credit

for additional time served because the credit sought is not for incarceration under

this case.

                             NUNC PRO TUNC JUDGMENTS

      The purpose of a nunc pro tunc judgment is to provide a method for trial

courts to correct the record when a discrepancy exists between the judgment as

pronounced in court and the judgment as reflected in the record. See Blanton v.

State, 369 S.W.3d 894, 897-98 (Tex. Crim. App. 2012) (citing Collins v. State, 240
S.W.3d 925, 928 (Tex. Crim. App. 2007) and Alvarez v. State, 605 S.W.2d 615,

617 (Tex. Crim. App. 1980)); see also Tex. R. App. P. 23.1. The corrections must

reflect the judgment that was actually rendered but that was not properly entered

                                            4
into the record at the time of the judgment. See Jones v. State, 795 S.W.2d 199,

201 (Tex. Crim. App. 1990) (“[A] judgment may be ‘entered’ nunc pro tunc if it

was in fact ‘rendered,’ but not recorded, at an earlier time.”).

      Corrections to the record are limited to clerical errors and are not appropriate

for errors involving judicial reasoning. See Ex parte Poe, 751 S.W.2d 873, 876

(Tex. Crim. App. 1988). “This means that a trial court can fix a clerical error in the

record, but only errors that were not the result of judicial reasoning are considered

clerical errors that can be fixed by a nunc pro tunc order.” Collins, 240 S.W.3d at

928 (citing Poe, 751 S.W.2d at 876). The determination of whether an error is

clerical or judicial is a matter of law, but a nunc pro tunc judgment is improper if it

modifies, changes, or alters the original judgment pronounced in court, or has the

effect of making a new order. See Blanton, 369 S.W.3d at 898 (citing Poe, 751
S.W.2d at 876 and Ex parte Dickerson, 702 S.W.2d 657, 658 (Tex. Crim. App.

1986)).

      Article 42.03, Section 2(a)(1) of the Texas Code of Criminal Procedure

governs credit for time served and provides that:

            [i]n all criminal cases the judge of the court in which the
      defendant is convicted shall give the defendant credit on the
      defendant’s sentence for the time that the defendant has spent [] in jail
      for the case, including confinement served as described by Article
      46B.009 and excluding confinement served as a condition of

                                           5
      community supervision, from the time of his arrest and confinement
      until his sentence by the trial court[.]

Tex. Code Crim. Proc. Ann. art. 42.03 § 2(a)(1) (West Supp. 2014). 1 Pursuant to

Article 42.03, Section 2(a), a defendant is entitled to credit for all time spent “in

jail for the case.” Id.; see Ex parte Bynum, 772 S.W.2d 113, 114 (Tex. Crim. App.

1989) (“It is settled that an individual is entitled to all time spent in jail ‘on said

cause.’”). “The trial court is required to grant the [defendant] pre-sentence jail time

credit when [the] sentence is pronounced.” See Ex parte Ybarra, 149 S.W.3d 147,

148 (Tex. Crim. App. 2004).

      Article 42.03 only entitles a defendant to credit for the time a defendant is

incarcerated as to the case in which he is ultimately tried and convicted. See

Collins v. State, 318 S.W.3d 471, 473 (Tex. App.—Amarillo 2010, pet. denied);

see also Benefield v. State, No. 02-14-00099-CR, 2015 Tex. App. LEXIS 1840, at

**17-18 (Tex. App.—Fort Worth Feb. 26, 2015, no pet.) (in a conviction for a

charge of continuous violence against the family, the defendant was not entitled to

credit for prior incarceration under a charge of injury to a child); Blackerby v.

State, No. 03-11-00272-CR, 2012 Tex. App. LEXIS 10191, at **11-13 (Tex.

App.—Austin Dec. 5, 2012, no pet.) (mem. op., not designated for publication)

      1
        Article 46B.009 concerns credit for confinement resulting from proceedings
to determine competency to stand trial and is not applicable to this matter.
                                          6
(explaining appellant not entitled to jail-time credit on intoxication manslaughter

conviction for time spent in jail after arrest for felony DWI when not indicted for

intoxication manslaughter until later date); Martinez v. State, No. 13-04-00085-CR,

2005 Tex. App. LEXIS 6000, at *8 (Tex. App.—Corpus Christi July 28, 2005, no

pet.) (mem. op., not designated for publication) (“A trial court must award credit

for time served for the same offense and not time incarcerated pre-trial for

independent offenses.”). If a defendant can show indisputably that he has been

denied jail-time credit for a period of pretrial incarceration for the identical case for

which he was convicted and sentenced, he is entitled to relief from the convicting

court in the form of a judgment nunc pro tunc and, failing that, by writ of

mandamus in the court of appeals. See In re Brown, 343 S.W.3d 803, 805 (Tex.

Crim. App. 2011) (orig. proceeding) (per curiam).

      Bertrand argues that he is entitled to credit for the time he was incarcerated

in Jefferson County and with the Texas Department of Criminal Justice. He

contends that such time should count as incarceration for his indictment and

subsequent conviction in Hardin County for unauthorized use of a vehicle.

Whether all such incarceration is for the same “case” for purposes of Article 42.03,

Section 2(a)(1) is a judicial rather than a ministerial function. See id. This type of a




                                           7
judicial function is not subject to revision by a judgment nunc pro tunc because the

alleged error is not a “clerical” error. See id.

      The written judgment matches the judgment pronounced in court. The trial

court heard testimony concerning Bertrand’s pre-conviction jail-time served and

considered the competing arguments concerning how much credit he merited. The

error Bertrand alleges on appeal concerns the court’s judicial reasoning, not a

clerical error. See id. Therefore, a judgment nunc pro tunc is not the proper remedy

to address Bertrand’s issue. See Collins, 240 S.W.3d at 928. Therefore, we deny

the State’s motion to dismiss.

                         ENTITLEMENT TO JAIL-TIME CREDIT

      Entitlement to jail-time credit may be based upon either actual or

constructive custody. See Ex parte Hudson, 655 S.W.2d 206, 208 (Tex. Crim. App.

1983), overruled on other grounds by Ex parte Hale, 117 S.W.3d 866, 872 (Tex.

Crim. App. 2003). When a person having a criminal case in one jurisdiction is

confined, either physically or constructively, by another jurisdiction, he is confined

on the same case only if a detainer or hold is lodged against him by the first

jurisdiction. See Bynum, 772 S.W.2d at 114. The rationale for allowing jail-time

credit under a detainer is that the hold results in a “‘change in the basis for (a

prisoner’s) confinement.’” Id. at 115 (quoting Ex parte Alvarez, 519 S.W.2d 440,

                                            8
443 (Tex. Crim. App. 1975)). When one jurisdiction files a detainer or hold on a

prisoner held by another jurisdiction, the prisoner may experience adverse effects:

      A person may be denied opportunities open to other prisoners such as
      elevation to trusty status or a particular work station. The person’s
      privileges may be curtailed. The individual’s chance for early parole
      may also be disadvantaged, with a correlative concern regarding any
      rehabilitative process desired by the prison system. In general terms,
      as our earlier cases have noted, the prisoner is in the constructive
      detention of the jurisdiction lodging the detainer. Although not in
      physical custody, he nevertheless may be required, pursuant to the
      detainer, to be subjected to the criminal process of the jurisdiction
      placing the hold on him. Thus, the act of lodging a detainer or hold
      may in ways visible or subtle “change in the basis” for the prisoner’s
      confinement on the original offense for which he was sentenced.
      When a detainer is lodged, fairness dictates that the spirit of Art.
      42.03 be followed.

See Bynum, 772 S.W.2d at 115. It is not the fact that the individual is currently

serving a term in a penal institution that determines whether credit should be given,

but rather the fact that another jurisdiction has chosen to put a hold against the

individual. Id.; see also Nixon v. State, 572 S.W.2d 699, 701 (Tex. Crim. App.

1978) (“when [a defendant] is confined by another jurisdiction, he is confined ‘on

said cause’ only if a detainer or hold is lodged against him.”). “No formal detainer

is required if it is established by some other means that the prisoner was detained

in that cause . . . .” Ex parte Hannington, 832 S.W.2d 355, 356 (Tex. Crim. App.

1992). If a hold was placed on the defendant, then a defendant should be credited


                                         9
with all such time he was incarcerated in another jurisdiction and the hold was in

place. See Nixon, 572 S.W.2d at 701.

      Appellant’s brief admits that “no formal detainer was placed on him,” but he

argues the Court of Criminal Appeals held in Ex parte Kuban, 763 S.W.2d 426

(Tex. Crim. App. 1989) and Ex parte Rodriguez, 195 S.W.3d 700 (Tex. Crim. App.

2006) that “‘the existence of a detainer is merely one means of establishing

incarceration on a particular cause[.]’” Kuban and Rodriquez are inapposite. In

Kuban, the defendant was credited for time spent in a California jail, where he was

detained solely on the basis of a Texas fugitive warrant. 763 S.W.2d at 427. The

Court explained that, while Texas had filed no detainer, the defendant’s time

served in California was “for nothing other than being a fugitive from justice in

Texas.” Id. Likewise in Rodriquez, the defendant was entitled to credit for a period

of incarceration in Mexico pending extradition despite the fact that no detainer was

lodged because his detention in Mexico was “solely . . . a result of [a] fugitive

arrest warrant.” 195 S.W.3d at 703-04. While filing a detainer or hold is “merely

one means of establishing incarceration on a particular cause[,]” as Bertrand

argues, if none is filed, then the defendant must show some other evidence that the

incarceration in another jurisdiction is for the same case. See Rodriguez, 195
S.W.3d at 703; Hannington, 832 S.W.2d at 356.

                                        10
      The only evidence in the record before us in this matter reflects that Hardin

County did not place a hold or a detainer on Bertrand with Jefferson County or the

Department of Corrections. Bertrand offered no evidence that any portion of his

incarceration prior to June 19, 2014, was for the charge of unauthorized use of a

vehicle of which Hardin County convicted him, or that such time was directly

attributable to the Hardin County charge. The additional credit Bertrand seeks

pertains to time he served on other offenses. Bertrand is not entitled to credit for

such time under Article 42.03. See Acosta v. State, No. 08-01-00509-CR, 2003

Tex. App. LEXIS 9175, at *7 (Tex. App.—El Paso Oct. 28, 2003, no pet.) (mem.

op., not designated for publication) (denying credit for time served in federal

prison where state of Texas knew of such imprisonment because Texas did not

obtain constructive custody by placing a hold on him).

      To the extent Bertrand argues that his arrest pursuant to the capias operated

as a hold for purposes of Article 42.03, we find no authority to support such

argument. See, e.g., De Leon v. State, No. 08-08-00248-CR, 2010 Tex. App.

LEXIS 8390, at **2-7 (Tex. App.—El Paso Oct. 20, 2010, pet. ref’d) (not

designated for publication) (declining to give credit for time served in one county

from the date another county issued an capias because defendant was incarcerated

for different causes in each county and the record failed to show evidence of a hold

                                        11
or detainer); Bowen v. State, No. 2-02-428-CR, 2003 Tex. App. LEXIS 8865, at

**2, 5 (Tex. App.—Fort Worth Oct. 16, 2003, pet. ref’d) (mem. op., not designated

for publication) (holding defendant not entitled to time served in Florida, although

detained pursuant to a Texas capias, because there was no evidence that Texas had

placed a hold or detainer on him while he was confined in Florida).

      Bertrand also argues that “no bond was rolled over[.]” However, Bertrand

cites no legal authority explaining how this fact would make it “mandatory” that he

should receive credit in excess of the fifty days he served in Hardin County jail

prior to his sentencing. Furthermore, according to the undisputed testimony from

Burrous, Bertrand’s bond did roll over. Bertrand offered no evidence that any

portion of his incarceration other than the fifty-day period from June 19, 2014, to

August 7, 2014, was for his conviction in Hardin County for unauthorized use of a

vehicle. Additionally, the record before us provides no basis to credit Bertrand

with more than the fifty days jail time credited to him in the judgment. We

overrule Bertrand’s issue. Having overruled Bertrand’s issue on appeal, we affirm

the trial court’s judgment, and we deny the State’s motion to dismiss.




                                         12
      AFFIRMED.


                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on April 22, 2015
Opinion Delivered May 6, 2015
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                      13